DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendment, filed on 3/15/2021, has overcome the 35 USC 112 rejection and 35 USC 103 rejections listed in the previous office action, dated 3/3/2021.
Allowable Subject Matter
Claims 1, 4-8, 10-14, 21, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach, “A method for manufacturing a display device comprising: … a step of providing a polarizing plate over the sensor layer with a second bonding layer interposed between the polarizing plate and the sensor layer, after the fourth step, wherein a first electrode of the sensor layer extends beyond the first substrate, and wherein the second transistor is electrically connected to the display element overlapping the first electrode and a second electrode of the sensor layer,” in combination with the remaining limitations of the claim.  Therefore, independent claim 1 is allowed.  
Claims 4-7 are allowed due to their dependence upon claim 1.
Regarding independent claim 8, the prior art does not disclose nor teach, “A method for manufacturing a display device comprising: … providing the stacked body in contact with a second surface of the first substrate which is opposite to the first surface, with a first bonding layer interposed between the stacked body and the second surface 
Claims 10-14 are allowed due their dependence upon claim 8.
Regarding independent 21, the prior art does not disclose nor teach, “A method for manufacturing a display device comprising: …wherein the sensor layer is formed through the following steps: forming a first electrode and a second electrode with light-transmitting properties; forming an insulating layer over the first electrode and the second electrode; and forming a wiring in contact with the first electrode and over the insulating layer,” in combination with the remaining limitations of the claim.  Therefore independent claim 21 is allowed.
Claims 23-27 are allowed due to their dependence upon claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871   

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871